UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-01682 Name of Registrant: Putnam Voyager Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Voyager Fund One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31 Date of Reporting Period: 07/01/2005 - 06/30/2006 Item 1: Proxy Voting Record Registrant : Putnam Voyager Fund Abercrombie & Fitch Company Ticker Security ID: Meeting Date Meeting Status ANF CUSIP9 002896207 06/14/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Bachmann Mgmt For Withhold Against Elect Lauren Brisky Mgmt For Withhold Against Elect Michael Jeffries Mgmt For Withhold Against Elect John Kessler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For ACCENTURE LTD BERMUDA Ticker Security ID: Meeting Date Meeting Status ACN G1150G111 02/01/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 APPOINTMENT OF THE Mgmt For For For FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: DINA DUBLON 2 APPOINTMENT OF THE Mgmt For For For FOLLOWING NOMINEE TO THE BOARD OF DIRECTORS: WILLIAM D. GREEN 3 Ratify Auditors Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE 00724F101 08/24/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve merger/acquisition Mgmt For For For 2 Adjourn meeting Mgmt For For For Advanced Micro Devices Ticker Security ID: Meeting Date Meeting Status AMD CUSIP9 007903107 05/05/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Hector de J. Ruiz Mgmt For For For Elect W. Michael Barnes Mgmt For For For Elect Bruce L. Claflin Mgmt For For For Elect H. Paulett Eberhart Mgmt For For For Elect Robert B. Palmer Mgmt For For For Elect Leonard M. Silverman Mgmt For For For Elect Morton L. Topfer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE Mgmt For Against Against AMENDMENTS TO THE 2004 EQUITY INCENTIVE PLAN. (EQUITY PLAN) 4 APPROVAL OF THE AMENDMENT Mgmt For For For TO THE 2 PURCHASE PLAN. (ESPP) 5 APPROVAL OF THE 2006 Mgmt For For For EXECUTIVE INCENTIVE PLAN. (EIP) AES Corp. Ticker Security ID: Meeting Date Meeting Status AES CUSIP9 00130H105 05/11/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Darman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Kristina Johnson Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect John McArthur Mgmt For For For Elect Sandra Moose Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 3 ADOPTION OF THE AES Mgmt For For For CORPORATION PERFORMANCE INCENTIVE PLAN. Agilent Technologies Inc. Ticker Security ID: Meeting Date Meeting Status A 00846U101 03/01/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director William P. Sullivan Mgmt For For For Elect Director Robert J. Herbold Mgmt For For For Elect Director Koh Boon Hwee Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Approve Executive Incentive Bonus Mgmt For For For Plan Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/27/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elizabeth Bailey Mgmt For For For Elect Harold Brown Mgmt For For For Elect Mathis Cabiallavetta Mgmt For For For Elect Louis Camilleri Mgmt For For For Elect J.Dudley Fishburn Mgmt For For For Elect Robert Huntley Mgmt For For For Elect Thomas Jones Mgmt For For For Elect George Munoz Mgmt For For For Elect Lucio Noto Mgmt For For For Elect John Reed Mgmt For For For Elect Stephen Wolf Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For REQUESTING INDEPENDENT BOARD CHAIRMAN 4 Shareholder Proposal Regarding ShrHoldr Against Against For Global Human Rights Standards 5 Shareholder Proposal Regarding ShrHoldr Against Against For African American Health Hazards 6 Shareholder Proposal Regarding ShrHoldr Against Against For Extending New York Fire-Safe Products Globally 7 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For REQUESTING ADOPTION OF ANIMAL WELFARE POLICY 8 Shareholder Proposal Regarding ShrHoldr Against Against For Medical Efforts To Dissuade Secondhand Smoke 9 Shareholder Proposal Regarding ShrHoldr Against Against For Medical Efforts To Dissuade Secondhand Smoke American Express Company Ticker Security ID: Meeting Date Meeting Status AXP CUSIP9 025816109 04/24/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Akerson Mgmt For For For Elect Charlene Barshefsky Mgmt For For For Elect Ursula Burns Mgmt For For For Elect Kenneth Chenault Mgmt For For For Elect Peter Chernin Mgmt For For For Elect Peter Dolan Mgmt For For For Elect Vernon Jordan, Jr. Mgmt For For For Elect Jan Leschly Mgmt For For For Elect Richard McGinn Mgmt For For For Elect Edward Miller Mgmt For For For Elect Frank Popoff Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO STOCK OPTIONS. 4 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO MAJORITY VOTING FOR DIRECTORS. 5 A SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE COMPANY S EMPLOYMENT POLICIES. 6 Shareholder Proposal Regarding ShrHoldr Against Against For Reimbursement of Expenses for Certain Shareholder-Nominated Director Candidates American International Group Ticker Security ID: Meeting Date Meeting Status AIG 08/11/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Bernard Aidinoff Mgmt For For For Elect Chia Pei-Yuan Mgmt For For For Elect Marshall A. Cohen Mgmt For Withhold Against Elect William S. Cohen Mgmt For For For Elect Martin S. Feldstein Mgmt For For For Elect Ellen V. Futter Mgmt For For For Elect Stephen L. Hammerman Mgmt For For For Elect Carla A. Hills Mgmt For For For Elect Richard C. Holbrooke Mgmt For For For Elect Donald P. Kanak Mgmt For For For Elect George L. Miles Jr. Mgmt For For For Elect Morris W Offit Mgmt For For For Elect Martin J. Sullivan Mgmt For For For Elect Edmund Tse Sze-Wing Mgmt For For For Elect Frank G. Zarb Mgmt For For For 2 Ratify selection of auditors Mgmt For For For American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/17/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Pei-yuan Chia Mgmt For For For Elect Marshall A. Cohen Mgmt For Withhold Against Elect Martin S. Feldstein Mgmt For For For Elect Ellen V. Futter Mgmt For For For Elect Stephen L. Hammerman Mgmt For For For Elect Richard C. Holbrooke Mgmt For For For Elect Fred H. Langhammer Mgmt For For For Elect George L. Miles, Jr. Mgmt For For For Elect Morris W. Offit Mgmt For For For Elect James F. Orr, III Mgmt For For For Elect Martin J. Sullivan Mgmt For For For Elect Michael H. Sutton Mgmt For For For Elect Edmund S.W. Tse Mgmt For For For Elect Robert B. Willumstad Mgmt For For For Elect Frank G. Zarb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 ADOPTION OF AN EXECUTIVE Mgmt For For For INCENTIVE PLAN. AmerisourceBergen Corp Ticker Security ID: Meeting Date Meeting Status ABC 03073E105 02/09/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard C. Gozon Mgmt For For For Elect Director J. Lawrence Wilson Mgmt For For For 2 Increase Authorized Common Stock Mgmt For For For 3 Amend Omnibus Stock Plan Mgmt For Against Against 4 Ratify Auditors Mgmt For For For Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/10/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederick Gluck Mgmt For For For Elect J. Paul Reason Mgmt For For For Elect Donald Rice Mgmt For For For Elect Leonard Schaeffer Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (STOCK RETENTION GUIDELINES). 4 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (EXECUTIVE COMPENSATION). 5 STOCKHOLDER PROPOSAL #3 ShrHoldr Against For Against (SHAREHOLDER RIGHTS PLANS). 6 STOCKHOLDER PROPOSAL #4 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 7 STOCKHOLDER PROPOSAL #5 ShrHoldr Against Against For (MAJORITY ELECTIONS). 8 STOCKHOLDER PROPOSAL #6 ShrHoldr For For For (CORPORATE POLITICAL CONTRIBUTIONS). Analog Devices, Inc. Ticker Security ID: Meeting Date Meeting Status ADI 03/14/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director James A. Champy Mgmt For Withhold Against Elect Director Kenton J. Sicchitano Mgmt For Withhold Against Elect Director Lester C. Thurow Mgmt For Withhold Against 2 Approve Omnibus Stock Plan Mgmt For For For 3 Ratify Auditors Mgmt For For For 4 Require a Majority Vote for the ShrHoldr Against For Against Election of Directors Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederick Bohen Mgmt For Withhold Against Elect George Lawrence Mgmt For Withhold Against Elect Rodman Patton Mgmt For Withhold Against Elect Charles Pitman Mgmt For Withhold Against Elect Jay Precourt Mgmt For Withhold Against 2 Amendment to Non-Employee Mgmt For For For Directors' Compensation Plan Apple Computers Inc Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 04/27/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Anderson Mgmt For Withhold Against Elect William Campbell Mgmt For Withhold Against Elect Millard Drexler Mgmt For Withhold Against Elect Albert Gore, Jr. Mgmt For Withhold Against Elect Steven Jobs Mgmt For Withhold Against Elect Arthur Levinson, Ph.D. Mgmt For Withhold Against Elect Jerome York Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 TO CONSIDER A SHAREHOLDER ShrHoldr Against Against For PROPOSAL IF PROPERLY PRESENTED AT THE MEETING. Applied Materials Inc Ticker Security ID: Meeting Date Meeting Status AMAT CUSIP9 038222105 03/22/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Armacost Mgmt For For For Elect Deborah Coleman Mgmt For For For Elect Philip Gerdine Mgmt For For For Elect Thomas Iannotti Mgmt For For For Elect Charles Liu Mgmt For For For Elect James Morgan Mgmt For For For Elect Gerhard Parker Mgmt For For For Elect Willem Roelandts Mgmt For For For Elect Michael Splinter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK CUSIP9 052769106 06/08/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect Carl Bass Mgmt For For For Elect Mark Bertelsen Mgmt For Withhold Against Elect Crawford Beveridge Mgmt For For For Elect J. Hallam Dawson Mgmt For For For Elect Michael Fister Mgmt For For For Elect Per-Kristian Halvorsen Mgmt For For For Elect Steven Scheid Mgmt For For For Elect Mary Taylor Mgmt For For For Elect Larry Wangberg Mgmt For For For 2 Ratification of Auditor Mgmt For For For Autodesk Inc Ticker Security ID: Meeting Date Meeting Status ADSK 11/10/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the 2006 Employee Stock Mgmt For Against Against Plan 2 Amend Director Stock Incentive Mgmt For Against Against Plan Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/11/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For For For Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For For For Elect Wesley Williams, Jr. Mgmt For For For 2 Amendment to the Capital Mgmt For For For Accumulation Plan for Senior Managing Directors 3 Ratification of Auditor Mgmt For For For Becton, Dickinson and Company Ticker Security ID: Meeting Date Meeting Status BDX 01/31/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Edward J. Ludwig Mgmt For For For Elect Director Willard J. Overlock, Mgmt For For For Jr. Elect Director Bertram L. Scott Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Report on Toxic Chemicals ShrHoldr Against Against For 4 Provide for Cumulative Voting ShrHoldr Against Against For Bed Bath & Beyond Inc Ticker Security ID: Meeting Date Meeting Status BBBY CUSIP9 075896100 06/29/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Temares Mgmt For For For Elect Klaus Eppler Mgmt For For For Elect Fran Stoller Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF KPMG LLP. 3 SHAREHOLDER PROPOSAL; ShrHoldr Against Against For BOARD DIVERSITY REPORT. 4 SHAREHOLDER PROPOSAL; ShrHoldr Against Against For FOREIGN WORKPLACE MONITORING. 5 SHAREHOLDER PROPOSAL; ShrHoldr Against Against For ENERGY EFFICIENCY REPORT. 6 AMEND CERTIFICATE OF Mgmt For For For INCORPORATION; REGARDING ELECTION OF DIRECTORS. Best Buy Company Inc Ticker Security ID: Meeting Date Meeting Status BBY CUSIP9 086516101 06/21/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bradbury H. Anderson Mgmt For For For Elect Kathy J. Higgins Victor Mgmt For For For Elect Allen U. Lenzmeier Mgmt For For For Elect Frank D. Trestman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Best Mgmt For Withhold Against Elect Alan Glassberg Mgmt For For For Elect Robert Pangia Mgmt For For For Elect William Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE OUR 2006 NON- Mgmt For Against Against EMPLOYEE DIRECTORS EQUITY PLAN. Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 03/31/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Shares Mgmt For For For 2 Approval of the Merger Agreement Mgmt For For For Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/09/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Abele Mgmt For For For Elect Joel Fleishman Mgmt For For For Elect Ernest Mario, Ph.D. Mgmt For For For Elect Uwe Reinhardt, PhD Mgmt For For For 2 ELECTION OF DIRECTOR: Mgmt For For For NANCY-ANN DEPARLE 3 ELECTION OF DIRECTOR: Mgmt For For For KRISTINA M. JOHNSON, PH.D. 4 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS. 5 2006 Global Employee Stock Mgmt For For For Ownership Plan Brunswick Corp. Ticker Security ID: Meeting Date Meeting Status BC CUSIP9 117043109 05/03/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Callahan Mgmt For Withhold Against Elect Manuel Fernandez Mgmt For Withhold Against Elect Peter Hamilton Mgmt For Withhold Against Elect Roger Schipke Mgmt For Withhold Against 2 Amendment to the 2003 Stock Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Canadian Natural Resources Limited Ticker Security ID: Meeting Date Meeting Status CNQ CUSIP9 136385101 05/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Catherine Best Mgmt For For For Elect N. Murray Edwards Mgmt For For For Elect Gary Filmon Mgmt For For For Elect Gordon Giffin Mgmt For For For Elect John Langille Mgmt For For For Elect Keith MacPhail Mgmt For For For Elect Allan Markin Mgmt For For For Elect Norman McIntyre Mgmt For For For Elect James Palmer Mgmt For For For Elect Eldon Smith Mgmt For For For Elect David Tuer Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/27/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Fairbank Mgmt For For For Elect E.R. Campbell Mgmt For For For Elect Stanley Westreich Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Mgmt For Against Against Incentive Plan 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For DIRECTOR ELECTION MAJORITY VOTE STANDARD. Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH 14149Y108 11/02/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect J. Michael Losh Mgmt For For For Elect John B. McCoy Mgmt For For For Elect Michael D. O''Halleran Mgmt For For For Elect Jean G. Spaulding Mgmt For For For Elect Matthew D. Walter Mgmt For For For 2 Adopt the 2005 Long Term Mgmt For Against Against Incentive Plan 3 Repeal classified board Mgmt For For For Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/14/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Goode Mgmt For For For Elect James Owens Mgmt For For For Elect Charles Powell Mgmt For For For Elect Joshua Smith Mgmt For For For 2 AMEND ARTICLES OF Mgmt For For For INCORPORATION 3 APPROVE LONG-TERM Mgmt For Against Against INCENTIVE PLAN 4 APPROVE SHORT-TERM Mgmt For For For INCENTIVE PLAN 5 RATIFY AUDITORS Mgmt For For For 6 STOCKHOLDER PROPOSAL - ShrHoldr Against For Against DECLASSIFY BOARD 7 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SEPARATE CEO & CHAIR 8 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For MAJORITY VOTE STANDARD Chicago Mercantile Exchange Holdings Ticker Security ID: Meeting Date Meeting Status CME CUSIP9 167760107 04/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Chookaszian Mgmt For Withhold Against Elect Martin J. Gepsman Mgmt For Withhold Against Elect Elizabeth Harrington Mgmt For Withhold Against Elect Leo Melamed Mgmt For Withhold Against Elect Alex J. Pollock Mgmt For Withhold Against Elect Myron S. Scholes Mgmt For Withhold Against Elect William R. Shepard Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO 17275R102 11/15/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol A. Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Larry R. Carter Mgmt For For For Elect John T. Chambers Mgmt For For For Elect John L. Hennessy Mgmt For For For Elect Richard M. Kovacevich Mgmt For For For Elect Roderick C. McGeary Mgmt For For For Elect James C. Morgan Mgmt For For For Elect John P. Morgridge Mgmt For For For Elect Steven M. West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Adopt the 2005 Stock Incentive Mgmt For Against Against Plan 3 Ratify selection of auditors Mgmt For For For 4 SP-Restrict/reform executive ShrHoldr Against Against For compensation 5 SP-Link executive pay to social ShrHoldr Against Against For criteria 6 SP-Develop/report on human rights ShrHoldr Against Against For policy Coach Inc Ticker Security ID: Meeting Date Meeting Status COH 11/02/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joseph Ellis Mgmt For Withhold Against Elect Lew Frankfort Mgmt For Withhold Against Elect Gary W. Loveman Mgmt For Withhold Against Elect Ivan Menezes Mgmt For Withhold Against Elect Irene Miller Mgmt For Withhold Against Elect Keith Monda Mgmt For Withhold Against Elect Michael E. Murphy Mgmt For Withhold Against 2 Amend annual bonus plan Mgmt For For For Commerce Bancorp Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/16/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vernon Hill, II Mgmt For For For Elect Jack Bershad Mgmt For For For Elect Joseph Buckelew Mgmt For For For Elect Donald DiFrancesco Mgmt For For For Elect Morton Kerr Mgmt For For For Elect Steven Lewis Mgmt For For For Elect John Lloyd Mgmt For For For Elect George Norcross, III Mgmt For For For Elect Daniel Ragone Mgmt For For For Elect William Schwartz, Jr. Mgmt For For For Elect Joseph Tarquini, Jr. Mgmt For For For Elect Joseph Vassalluzzo Mgmt For For For 2 Ratification of Auditor Mgmt For For For Corning Inc Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/27/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Flaws Mgmt For For For Elect James Houghton Mgmt For For For Elect James O'Connor Mgmt For For For Elect Deborah Rieman Mgmt For For For Elect Peter Volanakis Mgmt For For For Elect Padmasree Warrior Mgmt For For For 2 Amendment to the 2002 Worldwide Mgmt For For For Employee Share Purchase Plan 3 APPROVAL OF THE ADOPTION Mgmt For For For OF THE 2006 VARIABLE COMPENSATION PLAN. 4 Amendment to the 2003 Equity Plan Mgmt For Against Against for Non-Employee Directors 5 Ratification of Auditor Mgmt For For For 6 SHAREHOLDER PROPOSAL ShrHoldr Against For Against RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/14/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kathleen Brown Mgmt For Withhold Against Elect Jeffrey Cunningham Mgmt For Withhold Against Elect Martin Melone Mgmt For Withhold Against Elect Robert Parry Mgmt For Withhold Against 2 TO APPROVE THE ADOPTION OF Mgmt For Against Against THE COMPANY S 2006 EQUITY INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Compens CVS Corp. Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/11/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Don Cornwell Mgmt For For For Elect David Dorman Mgmt For For For Elect Thomas Gerrity Mgmt For Withhold Against Elect Marian Heard Mgmt For For For Elect William Joyce Mgmt For For For Elect Terrence Murray Mgmt For For For Elect Sheli Rosenberg Mgmt For For For Elect Thomas Ryan Mgmt For For For Elect Alfred Verrecchia Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ELECTION OF DIRECTORS. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Retirement Benefits 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING INDEPENDENCE OF THE CHAIRMAN OF THE BOARD. 6 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING THE FORMULATION OF COSMETICS SOLD AT CVS. Danaher Corp. Ticker Security ID: Meeting Date Meeting Status DHR CUSIP9 235851102 05/02/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mortimer Caplin Mgmt For Withhold Against Elect Donald Ehrlich Mgmt For Withhold Against Elect Linda Hefner Mgmt For Withhold Against Elect Walter Lohr, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Dell Inc Ticker Security ID: Meeting Date Meeting Status DELL 24702R101 07/15/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald J. Carty Mgmt For For For Elect Michael S. Dell Mgmt For For For Elect William H. Gray III Mgmt For Withhold Against Elect Judy C. Lewent Mgmt For For For Elect Thomas W. Luce III Mgmt For For For Elect Klaus S. Luft Mgmt For For For Elect Alex J. Mandl Mgmt For For For Elect Michael A. Miles Mgmt For Withhold Against Elect Samuel A. Nunn Jr. Mgmt For Withhold Against Elect Kevin B. Rollins Mgmt For For For 2 Ratify selection of auditors Mgmt For For For 3 SP-Majority vote to elect directors ShrHoldr Against Against For 4 SP-Expense stock options ShrHoldr Against Against For Donnelley RR & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP9 257867101 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas S. Johnson Mgmt For For For Elect John Pope Mgmt For For For Elect Lionel Schipper Mgmt For For For Elect Norman Wesley Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For COMPANY S AUDITORS. 3 STOCKHOLDER PROPOSAL TO ShrHoldr Against For Against ELECT EACH DIRECTOR ANNUALLY. Ebay Inc Ticker Security ID: Meeting Date Meeting Status EBAY CUSIP9 278642103 06/13/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Ford, Jr. Mgmt For Withhold Against Elect Dawn Lepore Mgmt For For For Elect Pierre Omidyar Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For 2 Amendment to the 2001 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gail Deegan Mgmt For For For Elect Olli-Pekka Kallasvuo Mgmt For For For Elect Windle Priem Mgmt For For For Elect Alfred Zeien Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Majority Vote Standard 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay-For-Superior Performance 5 Shareholder Proposal Regarding ShrHoldr Against For Against Classified Board 6 Shareholder Proposal Regarding ShrHoldr Against For Against Independent Audit Committee EOG Resources Inc Ticker Security ID: Meeting Date Meeting Status EOG CUSIP9 26875P101 05/02/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Alcorn Mgmt For For For Elect Charles Crisp Mgmt For For For Elect Mark Papa Mgmt For For For Elect Edmund Segner, III Mgmt For For For Elect William Stevens Mgmt For Withhold Against Elect H. Leighton Steward Mgmt For For For Elect Donald Textor Mgmt For For For Elect Frank Wisner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Everest RE Group Limited Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/23/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Abrahams Mgmt For For For Elect John Dunne Mgmt For For For Elect John Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2002 Stock Incentive Mgmt For For For Plan Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/24/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Howard Waltman Mgmt For For For 2 Increase in Authorized Common Mgmt For For For Stock 3 Amendment to 2000 Long Term Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For F5 Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FFIV 03/02/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Karl D. Guelich Mgmt For For For Elect Director Keith D. Grinstein Mgmt For For For Fair Isaac Corp. Ticker Security ID: Meeting Date Meeting Status FIC 02/06/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director A. George Battle Mgmt For For For Elect Director Andrew Cecere Mgmt For For For Elect Director Tony J. Christianson Mgmt For For For Elect Director Thomas G. Mgmt For For For Grudnowski Elect Director Alex W. Hart Mgmt For For For Elect Director Guy R. Henshaw Mgmt For For For Elect Director William J. Lansing Mgmt For For For Elect Director Margaret L. Taylor Mgmt For For For 2 Ratify Auditors Mgmt For For For Freescale Semiconductor Inc Ticker Security ID: Meeting Date Meeting Status FSL CUSIP9 35687M206 04/21/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Kennedy Mgmt For For For Elect Michel Mayer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Genentech, Inc. ) Ticker Security ID: Meeting Date Meeting Status DNA CUSIP9 368710406 04/20/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Herbert Boyer, Ph.D. Mgmt For Withhold Against Elect William Burns Mgmt For Withhold Against Elect Erich Hunziker, Ph.D. Mgmt For Withhold Against Elect Jonathan K. C. Knowles, Mgmt For Withhold Against Ph.D. Elect Arthur Levinson, Ph.D. Mgmt For Withhold Against Elect Debra Reed Mgmt For Withhold Against Elect Charles Sanders, M.D. Mgmt For Withhold Against 2 TO APPROVE AN AMENDMENT Mgmt For For For TO THE 1 PLAN. 3 Ratification of Auditor Mgmt For For For Getty Images Inc Ticker Security ID: Meeting Date Meeting Status GYI CUSIP9 374276103 05/02/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jonathan D. Klein Mgmt For For For Elect Michael A. Stein Mgmt For For For 2 Ratification of Auditor Mgmt For For For Google Inc Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/11/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Ann Mather Mgmt For For For Elect Michael Moritz Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Mgmt Against For Against Recapitalization Guidant Corp. Ticker Security ID: Meeting Date Meeting Status GDT CUSIP9 401698105 03/31/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Harley-Davidson Inc Ticker Security ID: Meeting Date Meeting Status HDI CUSIP9 412822108 05/01/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Bleustein Mgmt For For For Elect Donald James Mgmt For For For Elect James Norling Mgmt For For For Elect James Ziemer Mgmt For For For 2 Ratification of Auditor Mgmt For For For HCA Inc Ticker Security ID: Meeting Date Meeting Status HCA CUSIP9 404119109 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Michael Armstrong Mgmt For For For Elect Magdalena Averhoff, M.D. Mgmt For For For Elect Jack Bovender, Jr. Mgmt For For For Elect Richard Bracken Mgmt For For For Elect Martin Feldstein Mgmt For For For Elect Thomas Frist, Jr., M.D. Mgmt For For For Elect Frederick Gluck Mgmt For For For Elect Glenda Hatchett Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect T. Long Mgmt For For For Elect John McArthur Mgmt For For For Elect Kent Nelson Mgmt For For For Elect Frank Royal, M.D. Mgmt For For For Elect Harold Shapiro Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF SHAREHOLDER ShrHoldr Against Against For PROPOSAL NO. 1, AS DESCRIBED IN THE PROXY STATEMENT 4 APPROVAL OF SHAREHOLDER ShrHoldr Against Against For PROPOSAL NO. 2, AS DESCRIBED IN THE PROXY STATEMENT Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Brenneman Mgmt For Withhold Against Elect John Clendenin Mgmt For Withhold Against Elect Claudio González Mgmt For Withhold Against Elect Milledge Hart, III Mgmt For Withhold Against Elect Bonnie Hill Mgmt For Withhold Against Elect Laban Jackson, Jr. Mgmt For Withhold Against Elect Lawrence Johnston Mgmt For Withhold Against Elect Kenneth Langone Mgmt For Withhold Against Elect Angelo Mozilo Mgmt For Withhold Against Elect Robert Nardelli Mgmt For Withhold Against Elect Thomas Ridge Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING COMMITTEE REPORT. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE. 5 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING CHAIRMAN AND CEO. 6 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING METHOD OF VOTING FOR DIRECTORS. 7 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING RETIREMENT BENEFITS. 8 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POLITICAL CONTRIBUTIONS. 9 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING GOVERNING DOCUMENTS. 10 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP. Interpublic Group Companies Inc Ticker Security ID: Meeting Date Meeting Status IPG CUSIP9 460690100 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Borelli Mgmt For For For Elect Reginald Brack Mgmt For For For Elect Jill Considine Mgmt For For For Elect Richard Goldstein Mgmt For For For Elect H. John Greeniaus Mgmt For For For Elect Michael Roth Mgmt For For For Elect J. Phillip Samper Mgmt For For For Elect David Thomas Mgmt For For For 2 2006 Performance Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 APPROVAL OF PROPOSED ShrHoldr Against Against For STOCKHOLDER PROPOSAL ON SEPARATION OF CHAIRMAN AND CEO 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Recoupment of Unearned Management Bonuses Jetblue Airways Corp. Ticker Security ID: Meeting Date Meeting Status JBLU CUSIP9 477143101 05/18/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dr. Kim Clark Mgmt For For For Elect Joel Peterson Mgmt For For For Elect Ann Rhoades Mgmt For For For Elect Angela Gittens Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/27/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Robert Daretta Mgmt For For For Elect Michael Johns Mgmt For For For Elect Ann Jordan Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher, M.D., Ph.D. Mgmt For For For Elect William Weldon Mgmt For For For 2 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTATED CERTIFICATE OF INCORPORATION 3 Ratification of Auditor Mgmt For For For 4 PROPOSAL ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS 5 PROPOSAL ON MAJORITY ShrHoldr Against Against For VOTING REQUIREMENTS FOR DIRECTOR NOMINEES Juniper Networks Inc Ticker Security ID: Meeting Date Meeting Status JNPR CUSIP9 48203R104 05/18/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Kriens Mgmt For Withhold Against Elect Stratton Sclavos Mgmt For Withhold Against Elect William R. Stensrud Mgmt For For For 2 2006 Equity Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Cohen Mgmt For For For Elect Robert Millard Mgmt For For For Elect Arthur Simon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Employee Stock Mgmt For For For Purchase Plan Lam Research Corp Ticker Security ID: Meeting Date Meeting Status LRCX 11/03/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James W. Bagley Mgmt For For For Elect David G. Arscott Mgmt For For For Elect Robert M. Berdahl Mgmt For For For Elect Richard J. Elkus Jr. Mgmt For For For Elect Jack R. Harris Mgmt For For For Elect Grant M. Inman Mgmt For For For Elect Stephen G. Newberry Mgmt For For For Elect Seiichi Watanabe Mgmt For For For 2 Amend annual bonus plan Mgmt For For For 3 Ratify selection of auditors Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP9 517834107 06/07/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William P. Weidner Mgmt For Withhold Against Elect Michael A. Leven Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Legg Mason Inc Ticker Security ID: Meeting Date Meeting Status LM 07/19/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis R. Beresford Mgmt For For For Elect Edward I. O'Brien Mgmt For For For Elect Roger W. Schipke Mgmt For For For Elect Nicholas J. St. George Mgmt For For For 2 Reapprove option/bonus plan for Mgmt For For For OBRA 3 Adopt the Non-Employee Director Mgmt For Against Against Equity Plan Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 03/30/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Gerard Mgmt For For For Elect Sidney Lapidus Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against For Against Declassifying the Board 3 Shareholder Proposal Regarding ShrHoldr Against Against For Indexed Options Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/15/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John P. Byrnes Mgmt For For For Elect Stuart H. Altman, Ph.D. Mgmt For For For Elect Chester B. Black Mgmt For For For Elect Frank D. Byrne, M.D. Mgmt For For For Elect William F. Miller, III Mgmt For For For Lowe's Companies Inc Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Browning Mgmt For For For Elect Marshall Larsen Mgmt For For For Elect Stephen Page Mgmt For For For Elect O. Sloan Jr. Mgmt For For For 2 TO APPROVE LOWE S Mgmt For For For COMPANIES, INC. 2006 ANNUAL INCENTIVE PLAN. 3 TO APPROVE LOWE S Mgmt For For For COMPANIES, INC. 2006 LONG- TERM INCENTIVE PLAN. 4 Ratification of Auditor Mgmt For For For 5 TO APPROVE AMENDMENTS TO Mgmt For Against Against THE COMPANY S ARTICLES OF INCORPORATION. 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED WOOD PROCUREMENT REPORT. Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clarence Cazalot Jr. Mgmt For For For Elect David Daberko Mgmt For For For Elect William Davis Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Technical Amendments to the Mgmt For For For Certificate of Incorporation 5 STOCKHOLDER PROPOSAL TO ShrHoldr Against Against For ELECT DIRECTORS BY A MAJORITY VOTE. 6 STOCKHOLDER PROPOSAL FOR ShrHoldr Against For Against A SIMPLE MAJORITY VOTE OF STOCKHOLDERS. Maxim Integrated Products Ticker Security ID: Meeting Date Meeting Status MXIM 57772K101 11/10/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James R. Bergman Mgmt For Withhold Against Elect Michael J. Byrd Mgmt For Withhold Against Elect Peter de Roetth Mgmt For Withhold Against Elect John F. Gifford Mgmt For Withhold Against Elect B. Kipling Hagopian Mgmt For Withhold Against Elect A.R. Frank Wazzan Mgmt For Withhold Against 2 Adopt the Amended and Restated Mgmt For Against Against 1996 Stock Incentive Plan 3 Add shares to the 1987 Employee Mgmt For For For Stock Participation Plan 4 Ratify selection of auditors Mgmt For For For McAfee Inc Ticker Security ID: Meeting Date Meeting Status MFE CUSIP9 579064106 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leslie Denend Mgmt For For For Elect George Samenuk Mgmt For For For 2 TO AMEND OUR 1993 STOCK Mgmt For Against Against OPTION PLAN FOR OUTSIDE DIRECTORS. 3 Ratification of Auditor Mgmt For For For McGraw-Hill Companies Inc Ticker Security ID: Meeting Date Meeting Status MHPGP CUSIP9 580645109 04/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Ross Mgmt For For For Elect Kurt Schmoke Mgmt For For For Elect Sidney Taurel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against the Annual Election of Directors Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lawrence Lewin Mgmt For For For Elect Charles Lillis Mgmt For For For Elect Edward Shortliffe Mgmt For For For Elect David Stevens Mgmt For For For 2 Ratification of Auditor Mgmt For For For Medimmune Inc Ticker Security ID: Meeting Date Meeting Status MEDI CUSIP9 584699102 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wayne Hockmeyer, Ph.D. Mgmt For For For Elect David Mott Mgmt For For For Elect David Baltimore, Ph.D. Mgmt For For For Elect M. James Barrett, Ph.D. Mgmt For For For Elect James Cavanaugh, Ph.D. Mgmt For For For Elect Barbara Franklin Mgmt For For For Elect Gordon Macklin Mgmt For Withhold Against Elect George M. Milne, Jr., Ph.D. Mgmt For For For Elect Elizabeth Wyatt Mgmt For For For 2 Amendment to the 2003 Non- Mgmt For Against Against Employee Directors Stock 3 Ratification of Auditor Mgmt For For For Michaels Stores Inc Ticker Security ID: Meeting Date Meeting Status MIK CUSIP9 594087108 06/20/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Wyly, Jr. Mgmt For For For Elect Sam Wyly Mgmt For For For Elect Richard E. Hanlon Mgmt For For For Elect Richard C. Marcus Mgmt For For For Elect Liz Minyard Mgmt For For For Elect Cece Smith Mgmt For For For 2 Ratification of Auditor Mgmt For For For Microchip Technology Inc Ticker Security ID: Meeting Date Meeting Status MCHP 08/15/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steve Sanghi Mgmt For For For Elect Albert J. Hugo-Martinez Mgmt For For For Elect L. B. Day Mgmt For For For Elect Matthew W. Chapman Mgmt For For For Elect Wade F. Meyercord Mgmt For For For 2 Ratify selection of auditors Mgmt For For For Microsoft Corp Ticker Security ID: Meeting Date Meeting Status MSFT 11/09/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William H. Gates III Mgmt For For For Elect Steven A. Ballmer Mgmt For For For Elect James I. Cash Jr. Mgmt For For For Elect Dina Dublon Mgmt For For For Elect Raymond V. Gilmartin Mgmt For For For Elect Ann McLaughlin Korologos Mgmt For Withhold Against Elect David F. Marquardt Mgmt For For For Elect Charles H. Noski Mgmt For For For Elect Helmut Panke Mgmt For For For Elect Jon A. Shirley Mgmt For For For 2 Ratify selection of auditors Mgmt For For For Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/01/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: E. Mgmt For For For ZANDER 2 ELECTION OF DIRECTOR: H.L. Mgmt For Against Against FULLER 3 ELECTION OF DIRECTOR: J. Mgmt For For For LEWENT 4 ELECTION OF DIRECTOR: T. Mgmt For For For MEREDITH 5 ELECTION OF DIRECTOR: N. Mgmt For For For NEGROPONTE 6 ELECTION OF DIRECTOR: I. Mgmt For For For NOOYI 7 ELECTION OF DIRECTOR: S. Mgmt For For For SCOTT III 8 ELECTION OF DIRECTOR: R. Mgmt For For For SOMMER 9 ELECTION OF DIRECTOR: J. Mgmt For For For STENGEL 10 ELECTION OF DIRECTOR: D. Mgmt For For For WARNER III 11 ELECTION OF DIRECTOR: J. Mgmt For For For WHITE 12 ELECTION OF DIRECTOR: M. Mgmt For For For WHITE 13 ADOPTION OF THE MOTOROLA Mgmt For For For OMNIBUS INCENTIVE PLAN OF 14 SHAREHOLDER PROPOSAL RE: ShrHoldr Against For Against REDEEM OR VOTE POISON PILL News Corporation Ticker Security ID: Meeting Date Meeting Status NWS 65248E205 10/21/2005 Unvoted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Chase Carey Mgmt For Elect Peter Chernin Mgmt For Elect Roderick I. Eddington Mgmt For Elect Andrew S.B. Knight Mgmt For 2 Approval of the increase in the Mgmt For aggregate annual limit on the amount of fees paid to non- executive directors. Nike Inc Ticker Security ID: Meeting Date Meeting Status NKE 09/20/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jill K. Conway Mgmt For For For Elect Alan B. Graf Jr. Mgmt For For For Elect Jeanne P. Jackson Mgmt For For For 2 Increase authorized common stock Mgmt For For For 3 Reapprove option/bonus plan for Mgmt For For For OBRA 4 Add shares to the 1990 Stock Mgmt For Against Against Incentive Plan 5 Ratify selection of auditors Mgmt For For For Nobel Biocare Ticker Security ID: Meeting Date Meeting Status CINS H5783Q106 05/03/2006 Did Not Vote Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note Did Not Vote 2 Consolidated Accounts and Reports Mgmt For Did Not NA Vote 3 Accounts and Reports Mgmt For Did Not NA Vote 4 Approve the appropriation of Mgmt For Did Not NA available earnings/dividend for 2005 Vote 5 Grant discharge to the Board of Mgmt For Did Not NA Directors Vote 6 Authority to Transfer Reserves and Mgmt For Did Not NA Repurchase Shares Vote 7 Re-elect Mr. Antoine Firmenich as a Mgmt For Did Not NA Director Vote 8 Re-elect Mr. Robert Lilja as a Mgmt For Did Not NA Director Vote 9 Re-elect Ms. Jane Royston as a Mgmt For Did Not NA Director Vote 10 Re-elect Mr. Rolf Soiron as a Mgmt For Did Not NA Director Vote 11 Re-elect Mr. Ernst Zaengerle as a Mgmt For Did Not NA Director Vote 12 Elect Mr. Stig Ericsson as a Director Mgmt For Did Not NA Vote 13 Elect Mr. Domenico Scala as a Mgmt For Did Not NA Director Vote 14 Appointment of Auditor Mgmt For Did Not NA Vote NVR Inc Ticker Security ID: Meeting Date Meeting Status NVR CUSIP9 62944T105 05/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect C. Scott Bartlett, Jr. Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect William Moran Mgmt For For For 2 Ratification of Auditor Mgmt For For For Oracle Corp Ticker Security ID: Meeting Date Meeting Status ORCL 68389X105 10/10/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey O. Henley Mgmt For For For Elect Lawrence J. Ellison Mgmt For For For Elect Donald L. Lucas Mgmt For For For Elect Michael J. Boskin Mgmt For For For Elect Jack F. Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Joseph Grundfest Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles E. Phillips Jr. Mgmt For For For 2 Adopt the 2006 Executive Bonus Mgmt For For For Plan 3 Ratify selection of auditors Mgmt For For For Parker-Hannifin Corp Ticker Security ID: Meeting Date Meeting Status PH 10/26/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William E. Kassling Mgmt For For For Elect Peter W. Likins Mgmt For For For Elect Joseph M. Scaminace Mgmt For For For Elect Wolfgang R. Schmitt Mgmt For For For 2 Ratify selection of auditors Mgmt For For For 3 Adopt the Performance Bonus Plan Mgmt For For For 4 SP-Repeal classified board ShrHoldr Against For Against Paychex Inc Ticker Security ID: Meeting Date Meeting Status PAYX 10/12/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect B. Thomas Golisano Mgmt For For For Elect David J. S. Flaschen Mgmt For For For Elect Phillip Horsley Mgmt For For For Elect Grant M. Inman Mgmt For For For Elect Jonathan J. Judge Mgmt For For For Elect J. Robert Sebo Mgmt For For For Elect Joseph M. Tucci Mgmt For For For 2 Add shares to the 2002 Stock Mgmt For Against Against Incentive Plan 3 SP-Majority vote to elect directors ShrHoldr Against Against For PETCO Animal Supplies Inc Ticker Security ID: Meeting Date Meeting Status PETC 07/28/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David B. Appel Mgmt For For For Elect Sandra N. Bane Mgmt For For For Elect Julian C. Day Mgmt For For For 2 Ratify selection of auditors Mgmt For For For Phelps Dodge Corp. Ticker Security ID: Meeting Date Meeting Status PD CUSIP9 717265102 05/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Krulak Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect William Post Mgmt For For For Elect Martin Richenhagen Mgmt For For For Elect Jack Thompson Mgmt For For For 2 APPROVE THE PHELPS DODGE Mgmt For For For CORPORATION DIRECTORS 2 3 Ratification of Auditor Mgmt For For For Procter & Gamble Co Ticker Security ID: Meeting Date Meeting Status PG 07/12/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve merger/acquisition Mgmt For For For 2 Adjourn meeting Mgmt For For For QUALCOMM Inc. Ticker Security ID: Meeting Date Meeting Status QCOM 03/07/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Richard C. Atkinson Mgmt For Withhold Against Elect Director Diana Lady Dougan Mgmt For Withhold Against Elect Director Peter M. Sacerdote Mgmt For Withhold Against Elect Director Marc I. Stern Mgmt For Withhold Against 2 Declassify the Board and Eliminate Mgmt For For For Cumulative Voting 3 Amend Omnibus Stock Plan Mgmt For For For 4 Ratify Auditors Mgmt For For For 5 Adjourn Meeting Mgmt For For For Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bernard Aronson Mgmt For For For Elect Richard Fain Mgmt For For For Elect Arvid Grundekjoen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Saint Jude Medical Income Ticker Security ID: Meeting Date Meeting Status STJ CUSIP9 790849103 05/10/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Brown Mgmt For For For Elect Daniel Starks Mgmt For For For 2 TO APPROVE THE ST. JUDE Mgmt For For For MEDICAL, INC. 2006 STOCK PLAN. 3 Ratification of Auditor Mgmt For For For Seagate Technology Ticker Security ID: Meeting Date Meeting Status STX CUSIP9 G7945J104 05/17/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Sears Holdings Corp. Ticker Security ID: Meeting Date Meeting Status SHLD CUSIP9 812350106 04/12/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Carty, Jr. Mgmt For Withhold Against Elect William Crowley Mgmt For For For Elect Alan Lacy Mgmt For For For Elect Edward Lampert Mgmt For For For Elect Aylwin Lewis Mgmt For For For Elect Steven Mnuchin Mgmt For For For Elect Richard C. Perry Mgmt For For For Elect Ann Reese Mgmt For For For Elect Thomas J. Tisch Mgmt For For For 2 APPROVE THE SEARS Mgmt For For For HOLDINGS CORPORATION 2006 ASSOCIATE STOCK PURCHASE PLAN 3 APPROVE THE SEARS Mgmt For For For HOLDINGS CORPORATION 2006 STOCK PLAN 4 APPROVE THE SEARS Mgmt For For For HOLDINGS CORPORATION UMBRELLA INCENTIVE PROGRAM 5 Ratification of Auditor Mgmt For For For Southwest Airlines Company Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/17/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Colleen Barrett Mgmt For For For Elect Gary Kelly Mgmt For For For Elect John Montford Mgmt For For For Elect William Cunningham Mgmt For For For Elect Louis Caldera Mgmt For For For Elect Nancy Loeffler Mgmt For For For Elect David Biegler Mgmt For For For 2 Amendment to the 1991 Employee Mgmt For For For Stock Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Majority Vote Standard Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status FONPR CUSIP9 852061100 04/18/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Bane Mgmt For For For Elect Gordon Bethune Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect Frank Drendel Mgmt For For For Elect Gary Forsee Mgmt For For For Elect James Hance, Jr. Mgmt For For For Elect V. Janet Hill Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For Withhold Against Elect William Kennard Mgmt For For For Elect Linda Lorimer Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect William Swanson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING MAJORITY VOTING. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING CUMULATIVE VOTING. Staples Inc Ticker Security ID: Meeting Date Meeting Status SPLS CUSIP9 855030102 06/06/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Basil Anderson Mgmt For For For Elect Robert Nakasone Mgmt For For For Elect Ronald Sargent Mgmt For For For Elect Stephen Schuckenbrock Mgmt For For For 2 Amendment to Bylaws Providing for Mgmt For For For the Annual Election of Directors 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Director Election Majority Vote Standard Starbucks Corp. Ticker Security ID: Meeting Date Meeting Status SBUX 02/08/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Howard P. Behar Mgmt For For For Elect Director James G. Shennan, Mgmt For For For Jr Elect Director Myron E. Ullman, III Mgmt For For For Elect Director Craig E. Weatherup Mgmt For For For Elect Director James L. Donald Mgmt For For For Elect Director Javier G. Teruel Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Declassify the Board of Directors Mgmt For For For Symantec Corp Ticker Security ID: Meeting Date Meeting Status SYMC 09/16/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary L. Bloom Mgmt For For For Elect Michael A. Brown Mgmt For For For Elect William Coleman Mgmt For For For Elect David L. Mahoney Mgmt For For For Elect Robert S. Miller Mgmt For For For Elect George Reyes Mgmt For For For Elect David J. Roux Mgmt For For For Elect Daniel H. Schulman Mgmt For For For Elect John W. Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Ratify selection of auditors Mgmt For For For T Rowe Price Group Inc Ticker Security ID: Meeting Date Meeting Status TROW CUSIP9 74144T108 04/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Bernard Mgmt For For For Elect James Brady Mgmt For For For Elect J. Alfred Broaddus, Jr. Mgmt For For For Elect Donald Hebb, Jr. Mgmt For Withhold Against Elect James Kennedy Mgmt For For For Elect George Roche Mgmt For For For Elect Brian Rogers Mgmt For For For Elect Dr. Alfred Sommer Mgmt For For For Elect Dwight Taylor Mgmt For For For Elect Anne Whittemore Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Teva Pharmaceutical Industries Ticker Security ID: Meeting Date Meeting Status 07/27/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 NV  Receive statutory reports Mgmt For Abstain NA 2 Set Final Dividend at 0.22 Mgmt For For For 3 Elect Leora Rubin Meridor Mgmt For Against Against Elect Eliyahu Hurvitz Mgmt For Against Against Elect Ruth Cheshin Mgmt For Against Against Elect Michael Sela Mgmt For Against Against Elect Harold Snyder Mgmt For Against Against 5 Indemnify directors/officers Mgmt For For For 6 Approve stock option plan Mgmt For For For 7 Amend terms of indemnification Mgmt For For For 8 Increase authorized capital Mgmt For For For 9 Appoint auditors and set their fees Mgmt For For For Teva Pharmaceutical Industries Ticker Security ID: Meeting Date Meeting Status 10/27/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issue stock w/o preemptive rights Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 05/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Mgmt Abstain Abstain For Reports 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect G Shalev Mgmt For For For 4 Elect Phillip Frost Mgmt For For For 5 TO ELECT THE FOLLOWING Mgmt For For For DIRECTOR TO SERVE FOR A THREE-YEAR TERM: CARLO SALVI 6 Elect David Shamir Mgmt For For For 7 Insurance Policy Mgmt For For For 8 Amendments to Articles Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Mgmt For For For Authority to Set Auditor's Fees Texas Instruments Inc Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/20/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Adams Mgmt For For For Elect David Boren Mgmt For For For Elect Daniel Carp Mgmt For For For Elect Carrie Cox Mgmt For For For Elect Thomas Engibous Mgmt For For For Elect Gerald Fronterhouse Mgmt For For For Elect David Goode Mgmt For For For Elect Pamela Patsley Mgmt For For For Elect Wayne Sanders Mgmt For For For Elect Ruth Simmons Mgmt For For For Elect Richard Templeton Mgmt For For For Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For United Parcel Service Inc Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Beystehner Mgmt For For For Elect Michael Burns Mgmt For For For Elect D. Scott Davis Mgmt For For For Elect Stuart Eizenstat Mgmt For For For Elect Michael Eskew Mgmt For For For Elect James Kelly Mgmt For For For Elect Ann Livermore Mgmt For For For Elect Gary MacDougal Mgmt For For For Elect Victor Pelson Mgmt For For For Elect John Thompson Mgmt For For For Elect Carol Tome Mgmt For For For Elect Ben Verwaayen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Unitedhealth Group Inc Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 05/02/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Johnson Mgmt For For For Elect Douglas Leatherdale Mgmt For For For Elect William McGuire Mgmt For For For Elect Mary Mundinger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING DIRECTOR ELECTION MAJORITY VOTE STANDARD. Valero Energy Corp Ticker Security ID: Meeting Date Meeting Status VLO 91913Y100 12/01/2005 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase authorized common stock Mgmt For For For Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/27/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jerry Choate Mgmt For For For Elect William Klesse Mgmt For For For Elect Donald Nickles Mgmt For For For Elect Susan Purcell Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For AUDITORS FOR 2006. Verisign Inc Ticker Security ID: Meeting Date Meeting Status VRSN CUSIP9 92343E102 05/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michelle Guthrie Mgmt For Withhold Against Elect Roger H. Moore Mgmt For Withhold Against Elect Edward Mueller Mgmt For Withhold Against Elect William Roper, Jr. Mgmt For Withhold Against 2 PROPOSAL TO APPROVE OUR Mgmt For Against Against 2 3 Ratification of Auditor Mgmt For For For Vulcan Materials Corp. Ticker Security ID: Meeting Date Meeting Status VMC CUSIP9 929160109 05/12/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Orin Smith Mgmt For Withhold Against Elect Phillip Farmer Mgmt For Withhold Against Elect H. Allen Franklin Mgmt For Withhold Against Elect James Napier Mgmt For Withhold Against 2 APPROVAL OF 2006 OMNIBUS Mgmt For For For LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Wellpoint Inc Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/16/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lenox Baker, Jr., M.D. Mgmt For For For Elect Susan Bayh Mgmt For Withhold Against Elect Larry Glasscock Mgmt For For For Elect Julie Hill Mgmt For For For Elect Ramiro Peru Mgmt For For For 2 TO APPROVE THE PROPOSED Mgmt For Against Against WELLPOINT 2006 INCENTIVE COMPENSATION PLAN. 3 Ratification of Auditor Mgmt For For For Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lloyd Dean Mgmt For For For Elect Susan Engel Mgmt For For For Elect Enrique Hernandez, Jr. Mgmt For For For Elect Robert Joss Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Cynthia Milligan Mgmt For For For Elect Nicholas G. Moore Mgmt For For For Elect Philip Quigley Mgmt For For For Elect Donald Rice Mgmt For For For Elect Judith Runstad Mgmt For For For Elect Stephen Sanger Mgmt For For For Elect Susan Swenson Mgmt For For For Elect Michael Wright Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A DIRECTOR ELECTION BY-LAW AMENDMENT. 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SEPARATION OF BOARD CHAIR AND CEO POSITIONS. 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING DIRECTOR COMPENSATION. 6 Shareholder Proposal Regarding ShrHoldr Against Against For Report on HMDA Data Whole Foods Market, Inc. Ticker Security ID: Meeting Date Meeting Status WFMI 03/06/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David W. Dupree Mgmt For Withhold Against Elect Director John B. Elstrott Mgmt For Withhold Against Elect Director Gabrielle E. Greene Mgmt For Withhold Against Elect Director Hass Hassan Mgmt For Withhold Against Elect Director John P. Mackey Mgmt For Withhold Against Elect Director Linda A. Mason Mgmt For Withhold Against Elect Director Morris J. Siegel Mgmt For Withhold Against Elect Director Ralph Z. Sorenson Mgmt For Withhold Against 2 Ratify Auditors Mgmt For For For 3 Reduce Supermajority Vote Mgmt For For For Requirement 4 Report on Energy Efficiency ShrHoldr Against Against For 5 Report on Toxic Substances ShrHoldr Against Against For 6 Amend Vote Requirements to ShrHoldr Against For Against Amend Articles/Bylaws/Charter Wrigley William Junior Company Ticker Security ID: Meeting Date Meeting Status WWY CUSIP9 982526105 04/04/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bard Mgmt For For For Elect Howard Bernick Mgmt For For For Elect Melinda Rich Mgmt For For For 2 2007 Management Incentive Plan Mgmt For Against Against 3 One-Time Distribution of Class B Mgmt For For For Common Stock to All Stockholders 4 Approval of an Increase in the Mgmt For For For Automatic Conversion Threshold for Class B Shares 5 Deferment of the Automatic Mgmt For For For Conversion of Class B Common Stock 6 Ratification of Auditor Mgmt For For For XM Satellite Radio Holdings Inc Ticker Security ID: Meeting Date Meeting Status XMSR CUSIP9 983759101 05/26/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary M. Parsons Mgmt For For For Elect Hugh Panero Mgmt For For For Elect Nathanial Davis Mgmt For For For Elect Thomas Donohue Mgmt For For For Elect Eddy W. Hartenstein Mgmt For For For Elect George Haywood Mgmt For For For Elect Chester A. Huber, Jr. Mgmt For For For Elect John Mendel Mgmt For Withhold Against Elect Jarl Mohn Mgmt For For For Elect Jack Shaw Mgmt For For For Elect Jeffrey Zients Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For KPMG LLP AS INDEPENDENT AUDITORS. XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/16/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Phillip R. Kevil Mgmt For For For Elect Herbert D. Simons Mgmt For For For Elect Vaughn O. Vennerberg II Mgmt For For For Elect Lane G. Collins Mgmt For For For 2 Increase Authorized Shares Mgmt For For For 3 Amendement to 2004 Stock Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For Yahoo Inc Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP9 984332106 05/25/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terry Semel Mgmt For For For Elect Jerry Yang Mgmt For For For Elect Roy Bostock Mgmt For For For Elect Ronald Burkle Mgmt For For For Elect Eric Hippeau Mgmt For For For Elect Arthur Kern Mgmt For For For Elect Vyomesh Joshi Mgmt For For For Elect Robert Kotick Mgmt For For For Elect Edward Kozel Mgmt For For For Elect Gary L. Wilson Mgmt For For For 2 AMENDMENT OF THE 1996 Mgmt For For For DIRECTORS STOCK OPTION PLAN. 3 Ratification of Auditor Mgmt For For For Yum! Brands Inc Ticker Security ID: Meeting Date Meeting Status YUM CUSIP9 988498101 05/18/2006 Voted Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Dorman Mgmt For For For Elect Massimo Ferragamo Mgmt For For For Elect J. David Grissom Mgmt For For For Elect Bonnie Hill Mgmt For Withhold Against Elect Robert Holland, Jr. Mgmt For For For Elect Kenneth Langone Mgmt For For For Elect Jonathan Linen Mgmt For For For Elect Thomas Nelson Mgmt For For For Elect David Novak Mgmt For For For Elect Thomas Ryan Mgmt For For For Elect Jackie Trujillo Mgmt For For For Elect Robert Ulrich Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS ( OF PROXY) 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO A DIVERSITY REPORT ( OF PROXY) 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE MACBRIDE PRINCIPLES ( OF PROXY) 5 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Ingredients 6 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'None' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES: Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUTNAM VOYAGER FUND (Registrant) By /s/ Charles E. Porter, Executive Vice President, Associate Treasurer and Principal Executive Officer (Signature & Title) Date: August 11, 2006
